Exhibit 20 Press release issued November 9, 2010 For Immediate Release November 9, 2010 BOWL AMERICA SUMMER QUARTER REPORT Bowl America Incorporated today reported a loss of $.04 per share for its first quarter ended September 26, 2010, compared to a slight profit in last year’s first quarter.The bowling business is highly seasonal and the summer quarter includes two of the slowest business months of the year.Concern about the continuing sluggish economy and its impact on their financial future have influenced the public’s recreational spending.Both open play and league bowling are suffering as a result. Comprehensive earnings, which adds after-tax appreciation on the Company’s investments in telecommunication stocks and a mutual fund to net earnings, showed a small profit. This is a 53-week accounting year which should help profits in the fourth quarter.However Virginia’s recently imposed smoking regulation has negatively affected league participation in the current year at 13 of our centers. Bowl America has no long-term debt and has substantial cash reserves to provide somecushion during the downturn.Tomorrow the Company will pay a regular quarterly dividend of $.155 per share. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE Amex Exchange with the symbol BWLA.A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. * * * BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended September 26, September 27, Revenues Bowling and other $ $ Food & mdse sales Operating expenses excluding depreciationand amortization Depreciation and amortization Interest & dividend (Loss) earnings before taxes ) Net (Loss) earnings $ ) $ Comprehensive earnings $ $ Weighted average shares outstanding (LOSS) EARNINGS PER SHARE ) SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 09/26/10 09/27/09 ASSETS Total current assets including cash and short-term investments of $9,494 & $10,008 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
